547 U.S. 9 (2006)
SCHEIDLER ET AL.
v.
NATIONAL ORGANIZATION FOR WOMEN, INC., ET AL.
No. 04-1244.
Supreme Court of United States.
Argued November 30, 2005.
Decided February 28, 2006.[*]
*12 Alan Untereiner argued the cause for petitioners in both cases. With him on the briefs in No. 04-1244 were Roy T. Englert, Jr., Kathryn S. Zecca, Noah Messing, Thomas Brejcha, Deborah Fischer, and D. Colette Wilson. On the briefs in No. 04-1352 were Jay Alan Sekulow, Walter M. Weber, Paul J. Larkin, Jr., Stuart J. Roth, Vincent P. McCarthy, Ann-Louise Lohr, Thomas P. Monaghan, John P. Tuskey, Laura B. Hernandez, Shannon D. Woodruff, Larry L. Crain, and Robert W. Ash.
Lisa S. Blatt argued the cause for the United States as amicus curiae urging reversal. With her on the brief were Acting Solicitor General Kneedler, Acting Assistant Attorney General Richter, Deputy Solicitor General Dreeben, Kathleen A. Felton, and Frank Marine.
Erwin Chemerinsky argued the cause for the National Organization for Women, Inc., et al., respondents in both cases. With him on the brief were Paul Hoffman, Laurie Levenson, Catherine Fisk, Fay Clayton, Lowell E. Sachnoff, Jack L. Block, and Frank Susman.[]
*13 JUSTICE BREYER delivered the opinion of the Court.
A section of Title 18 of the United States Code (called the Hobbs Act) says that an individual commits a federal crime if he or she "obstructs, delays, or affects commerce" by (1) "robbery," (2) "extortion," or (3) "commit[ting] or threaten[ing] physical violence to any person or property in furtherance of a plan or purpose to do anything in violation of this section." § 1951(a) (emphasis added). The dispute in these cases concerns the meaning of the underscored words, in particular the words, "in furtherance of a plan or purpose to do anything in violation of this section." Does this phrase refer to (violence committed pursuant to) those plans or purposes that affect interstate commerce through robbery or extortion? Or does it refer to (violence committed pursuant to) those plans or purposes that affect interstate commerce, plain and simple? If the former, the statute governs only a limited subset of violent behavior, namely, behavior connected with robbery and extortion. If the latter, the statute governs a far broader range of human activity, namely, all violent actions (against persons or property) that affect interstate commerce. In our view, the *14 former, more restrictive reading of the Act is the correct interpretation.

I
Petitioners are individuals (and organizations) who engage in pro-life, anti-abortion protest activities. Respondents are health care clinics that perform abortions and a pro-choice national nonprofit organization that supports the legal availability of abortions. In 1986, (pro-choice) respondents, believing that (pro-life) petitioners had tried to disrupt activities at health care clinics that perform abortions through violence and various other unlawful activities, brought this legal action, which sought damages and an injunction forbidding (pro-life) petitioners from engaging in such activities anywhere in the Nation.
Respondents based their legal claims upon the Hobbs Act, certain other laws that forbid extortion, and a federal anti-racketeering statute, the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U. S. C. § 1962. Respondents argued that petitioners' clinic-related protest activities amounted in context to extortion. They added that these extortionate acts created a "pattern of racketeering activity"a pattern that RICO defines in terms of certain predicate acts that include acts of extortion. See § 1961(1) (2000 ed., Supp. III). And they sought a permanent injunction, which they believed RICO authorized. See § 1964 (2000 ed.).
Initially, the District Court dismissed their complaint. It concluded that RICO requires proof that the alleged criminal acts were motivated by an economic purposea purpose that is lacking here. National Organization for Women, Inc. v. Scheidler, 765 F. Supp. 937 (ND Ill. 1991). The Court of Appeals for the Seventh Circuit affirmed. National Organization for Women, Inc. v. Scheidler, 968 F. 2d 612 (1992). But this Court held that the statute "requires no such economic motive," and therefore reversed the Court of Appeals and remanded the case for further proceedings. National *15 Organization for Women, Inc. v. Scheidler, 510 U. S. 249, 252 (1994).
After trial, the jury found that petitioners had engaged in a host of extortionate, or extortion-related, acts. It awarded treble damages to two of the respondents (a matter not at issue here), and the District Court entered a nationwide injunction. See §§ 1964(a), (c). The Court of Appeals affirmed. 267 F. 3d 687 (2001).
This Court again reversed. Scheidler v. National Organization for Women, Inc., 537 U. S. 393 (2003) (NOW II). We noted that the Hobbs Act defines "extortion" as necessarily including the improper "`obtaining of property from another.'" Id., at 400 (quoting § 1951(b)(2)). We pointed out that the claimed "property" consisted of "a woman's right to seek medical services from a clinic, the right of the doctors, nurses or other clinic staff to perform their jobs, and the right of the clinics to provide medical services free from wrongful threats, violence, coercion and fear." Id., at 400-401 (internal quotation marks omitted). We decided that "[w]hatever the outer boundaries may be, the effort to characterize petitioners' actions here as an `obtaining of property from' respondents is well beyond them." Id., at 402. Accordingly, we held that "because they did not `obtain' property from respondents," petitioners "did not commit extortion" as defined by the Hobbs Act. Id., at 397. We found that the state extortion law violations, and other extortion-related violations, were flawed for the same reason and must also be set aside. Id., at 410.
Our opinion concluded:
"Because all of the predicate acts supporting the jury's finding of a RICO violation must be reversed, the judgment that petitioners violated RICO must also be reversed. Without an underlying RICO violation, the injunction issued by the District Court must necessarily be vacated." Id., at 411.
*16 On remand, the Court of Appeals did not order the District Court to terminate the cases or to vacate its injunction. Instead, the Court of Appeals considered respondents' argument that the jury's RICO verdict rested not only upon many instances of extortion-related conduct, but also upon four instances (or threats) of physical violence unrelated to extortion. 91 Fed. Appx. 510, 512 (2004). The Court of Appeals decided that the parties had not presented this theory to this Court and, as a result, we had no occasion to consider whether these four acts alone might constitute Hobbs Act violations (sufficient, as predicate acts under RICO, to support the nationwide injunction). See id., at 513. The Court of Appeals remanded the cases to the District Court to make that determination. Ibid.
Petitioners sought certiorari to review this ruling. We granted the writ to consider the following three questions:
(1) Whether the Court of Appeals improperly disregarded this Court's mandate in NOW II by holding that the injunction issued by the District Court might not need to be vacated;
(2) Whether the Hobbs Act forbids violent conduct unrelated to extortion or robbery; and
(3) Whether RICO authorizes a private party to obtain an injunction.
We now answer the second question. We hold that physical violence unrelated to robbery or extortion falls outside the scope of the Hobbs Act. And since our answer to the second question requires an entry of judgment in petitioners' favor, we shall not answer the first or third questions.

II
We first set forth the Hobbs Act's text. The relevant statutory section imposes criminal liability on
"[w]hoever in any way or degree obstructs, delays, or affects commerce or the movement of any article or commodity *17 in commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens physical violence to any person or property in furtherance of a plan or purpose to do anything in violation of this section ...." 18 U. S. C. § 1951(a) (emphasis added).
The question, as we have said, concerns the meaning of the phrase that modifies the term "physical violence," namely, the words "in furtherance of a plan or purpose to do anything in violation of this section." Do those words refer to violence (1) that furthers a plan or purpose to "affec[t] commerce ... by robbery or extortion," or to violence (2) that furthers a plan or purpose simply to "affec[t] commerce"? We believe the former, more restrictive, reading of the textthe reading that ties the violence to robbery or extortionis correct.
For one thing, the language of the statute makes the more restrictive reading the more natural one. The text that precedes the physical violence clause does not forbid obstructing, delaying, or affecting commerce (or the movement of any article or commodity in commerce); rather, it forbids obstructing, delaying, or affecting commerce "by robbery or extortion." Ibid. (emphasis added). This language means that behavior that obstructs, delays, or affects commerce is a "violation" of the statute only if that behavior also involves robbery or extortion (or related attempts or conspiracies). Consequently, the reference in the physical violence clause to actions or threats of violence "in furtherance of a plan or purpose to do anything in violation of this section" (emphasis added) would seem to mean acts or threats of violence in furtherance of a plan or purpose to engage in robbery or extortion, for that is the only kind of behavior that the section otherwise makes a violation.
This restrictive reading is further supported by the fact that Congress often intends such statutory terms as "affect commerce" or "in commerce" to be read as terms of art connecting *18 the congressional exercise of legislative authority with the constitutional provision (here, the Commerce Clause) that grants Congress that authority. See Allied-Bruce Terminix Cos. v. Dobson, 513 U. S. 265, 273 (1995); Russell v. United States, 471 U. S. 858, 859 (1985). Such jurisdictional language may limit, but it will not primarily define, the behavior that the statute calls a "violation" of federal law. Cf. Jones v. United States, 529 U. S. 848, 854 (2000) (holding that by using the term "affecting ... commerce," "`Congress did not define the crime described in [18 U. S. C.] § 844(i) as the explosion of a building whose damage or destruction might affect interstate commerce,'" and noting that the Court must look to other "qualifying language" in the provision to define the offense).
For another thing, the statute's history supports the more restrictive reading. Congress enacted the Hobbs Act's predecessor in 1934. See Anti-Racketeering Act, ch. 569, 48 Stat. 979 (reproduced in Appendix A, infra). That predecessor Act prohibited coercion and extortion appropriately connected with interstate commerce, and placed these prohibitions in §§ 2(a) and 2(b), respectively. 48 Stat. 980. The Act went on in § 2(c) to impose criminal liability on anyone who, in connection with interstate commerce, "[c]ommits or threatens to commit an act of physical violence or physical injury to a person or property in furtherance of a plan or purpose to violate sections (a) or (b)." Ibid.; see also NOW II, 537 U. S., at 407. The 1934 Act explicitly linked § 2(c), the physical violence subsection, with §§ 2(a) and 2(b). It thereby made crystal clear that the physical violence that it prohibited was not violence in furtherance of a plan to injure commerce, but violence in furtherance of a plan to injure commerce through coercion or extortion.
In 1946, Congress enacted a superseding law, namely, the Hobbs Act. Ch. 537, 60 Stat. 420 (reproduced in Appendix B, infra). The new law changed the old law in two significant respects: It added robbery while omitting coercion. *19 NOW II, supra, at 407; see United States v. Culbert, 435 U. S. 371, 377 (1978) ("The bill that eventually became the Hobbs Act ... substituted specific prohibitions against robbery and extortion for the Anti-Racketeering Act's language"). The new Act, like the old Act, was absolutely explicit in respect to the point here at issue, the necessary link between physical violence and other crimes (now extortion and robbery).
The 1946 Hobbs Act reads as follows:
"SEC. 2. Whoever in any way or degree obstructs, delays, or affects commerce, or the movement of any article or commodity in commerce, by robbery or extortion, shall be guilty of a felony.
"SEC. 3. Whoever conspires with another or with others, or acts in concert with another or with others to do anything in violation of section 2 shall be guilty of a felony.
"SEC. 4. Whoever attempts or participates in an attempt to do anything in violation of section 2 shall be guilty of a felony.
"SEC. 5. Whoever commits or threatens physical violence to any person or property in furtherance of a plan or purpose to do anything in violation of section 2 shall be guilty of a felony." 60 Stat. 420 (emphasis added).
As § 2 makes clear, the statute prohibits robbery and extortion. As § 5's reference to § 2 makes clear, the statute prohibits violence only when that violence furthers a plan or purpose to affect commerce by robbery or extortion. Each of the statute's other sections reflects the same approach; each explicitly refers back to § 2's prohibition against robbery and extortion.
The Act's legislative history contains nothing to the contrary. Indeed, the Committee Reports and floor debates emphasized that "the purpose of the bill was `to prevent anyone from obstructing, delaying, or affecting commerce, or the *20 movement of any article or commodity in commerce by robbery or extortion as defined in the bill.'" Culbert, supra, at 377 (quoting H. R. Rep. No. 238, 79th Cong., 1st Sess., 9 (1945); emphasis added in Culbert); see Culbert, supra, at 376-378 (discussing legislative history). They nowhere suggested that Congress intended to make physical violence a freestanding crime.
The present Hobbs Act language is less clear than the 1946 version. But the linguistic changes do not reflect a congressional effort to redefine the crime. To the contrary, Congress revised the Hobbs Act's language in 1948 as part of its general revision of the Criminal Code. That "1948 Revision was not intended to create new crimes but to recodify those then in existence." Morissette v. United States, 342 U. S. 246, 269, n. 28 (1952). This Court has written that it will "not presume that the revision worked a change in the underlying substantive law `unless an intent to make such [a] chang[e] is clearly expressed.'" Keene Corp. v. United States, 508 U. S. 200, 209 (1993) (quoting Fourco Glass Co. v. Transmirra Products Corp., 353 U. S. 222, 227 (1957); alteration made in Keene). And here there is no evidence of any such intent. Rather, the Reviser's Notes indicate that the linguistic changes to the Hobbs Act simply amount to "changes in phraseology and arrangement necessary to effect consolidation." H. R. Rep. No. 304, 80th Cong., 1st Sess., A131 (1947).
Finally, respondents' Hobbs Act interpretation broadens the Act's scope well beyond what case law has assumed. It would federalize much ordinary criminal behavior, ranging from simple assault to murder, behavior that typically is the subject of state, not federal, prosecution. Decisions of this Court have assumed that Congress did not intend the Hobbs Act to have so broad a reach. See NOW II, 537 U. S., at 405 (noting that the Hobbs Act embodied extortion, which required the obtaining of property, not coercion); id., at 411 (GINSBURG, J., concurring) (coercion, which is not covered *21 by the Hobbs Act, "more accurately describes the nature of petitioners' [non-property-related] actions" (internal quotation marks omitted)); United States v. Enmons, 410 U. S. 396, 410 (1973) (Hobbs Act does not reach violent activity by union members seeking higher wages because such violence is not extortion and Congress did not intend to "cover all overtly coercive conduct in the course of" a labor dispute).
Not surprisingly, other Courts of Appeals that have considered the question have rejected respondents' construction of the Act. See United States v. Yankowski, 184 F. 3d 1071 (CA9 1999); United States v. Franks, 511 F. 2d 25 (CA6 1975). And in 1994, Congress enacted a specific statute aimed directly at the type of abortion clinic violence and other activity at issue in this litigation, thereby suggesting it did not believe that the Hobbs Act already addressed that activity. See Freedom of Access to Clinic Entrances Act, 18 U. S. C. § 248(a)(3) (imposing criminal liability on anyone who "intentionally damages or destroys the property of a facility, or attempts to do so, because such facility provides reproductive health services").

III
Respondents' contrary claim rests primarily upon a canon of statutory construction that favors interpretations that give a function to each word in a statute, thereby avoiding linguistic superfluity. See United States v. Menasche, 348 U. S. 528, 538-539 (1955) ("It is our duty `to give effect, if possible, to every clause and word of a statute'" (quoting Montclair v. Ramsdell, 107 U. S. 147, 152 (1883))). They claim that, because the definitions of robbery or extortion (or related attempts or conspiracies) already encompass robbery or extortion that takes place through acts of violence (or related threats), "[t]here would be no reason for the statute to include the clause prohibiting violence and threats of violence" unless Congress intended to create a freestanding offense. Brief for Respondents 25; see 18 U. S. C. § 1951(b)(1) (defining "robbery" as the "unlawful taking or obtaining of *22 personal property ... by means of actual or threatened force, or violence" (emphasis added)); § 1951(b)(2) (defining "extortion" as "the obtaining of property from another ... by wrongful use of actual or threatened force, violence, or fear" (emphasis added)).
Petitioners, however, have found a small amount of additional work for the words to do. Brief for Petitioners in No. 04-1244, pp. 33-36; see also Brief for United States as Amicus Curiae 11-12. The Scheidler petitioners point to a hypothetical mobster who threatens violence and demands payment from a business. Those threats constitute attempted extortion; but the subsequent acts of violence against a noncomplying business by the subordinates of that mobster may not constitute attempted extortion and may not be punishable as a conspiracy to commit extortion if the subordinates were not privy to the mobster's plan. A specific prohibition of physical violence in furtherance of a plan to commit extortion would bring the subordinates' behavior within the statute's coverage. The United States adds that the physical violence clause permits prosecutors to bring multiple charges for the same conduct. For instance, the clause would apply to a defendant who injured bystanders during a robbery, permitting the Government to charge that defendant with the Hobbs Act crime of robbery and the separate Hobbs Act crime of using violence in furtherance of the robbery. Tr. of Oral Arg. 22.
We concede that this additional work is small. But the need for language to cover such instances, or perhaps simply a desire to emphasize the problem of violence, led Congress in the original 1946 version of the Hobbs Act to make clear that the statute prohibited, not all physical violence, but only physical violence in furtherance of a plan or purpose to engage in robbery or extortion. See supra, at 19. And it is similarly clear that Congress intended to carry this view forward into the 1948 recodification. See supra, at 20-21. *23 The canons of interpretation cannot lead us to a contrary conclusion. Those canons are tools designed to help courts better determine what Congress intended, not to lead courts to interpret the law contrary to that intent. Chickasaw Nation v. United States, 534 U. S. 84, 94 (2001) (noting that "canons are not mandatory rules" but guides "designed to help judges determine the Legislature's intent," and that "other circumstances evidencing congressional intent can overcome their force").

IV
We conclude that Congress did not intend to create a freestanding physical violence offense in the Hobbs Act. It did intend to forbid acts or threats of physical violence in furtherance of a plan or purpose to engage in what the statute refers to as robbery or extortion (and related attempts or conspiracies). The judgment of the Court of Appeals is reversed, and the cases are remanded for entry of judgment for petitioners.
It is so ordered.
JUSTICE ALITO took no part in the consideration or decision of these cases.

APPENDIXES TO OPINION OF THE COURT

A
The Anti-Racketeering Act of 1934, ch. 569, 48 Stat. 979, provided:
"AN ACT
"To protect trade and commerce against interference by violence, threats, coercion, or intimidation.
"Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That the term `trade or commerce', as used *24 herein, is defined to mean trade or commerce between any States, with foreign nations, in the District of Columbia, in any Territory of the United States, between any such Territory or the District of Columbia and any State or other Territory, and all other trade or commerce over which the United States has constitutional jurisdiction.
"SEC. 2. Any person who, in connection with or in relation to any act in any way or in any degree affecting trade or commerce or any article or commodity moving or about to move in trade or commerce
"(a) Obtains or attempts to obtain, by the use of or attempt to use or threat to use force, violence, or coercion, the payment of money or other valuable considerations, or the purchase or rental of property or protective services, not including, however, the payment of wages of a bona-fide employer to a bona-fide employee; or
"(b) Obtains the property of another, with his consent, induced by wrongful use of force or fear, or under color of official right; or
"(c) Commits or threatens to commit an act of physical violence or physical injury to a person or property in furtherance of a plan or purpose to violate sections (a) or (b); or
"(d) Conspires or acts concertedly with any other person or persons to commit any of the foregoing acts; shall, upon conviction thereof, be guilty of a felony and shall be punished by imprisonment from one to ten years or by a fine of $10,000, or both.
"SEC. 3. (a) As used in this Act the term `wrongful' means in violation of the criminal laws of the United States or of any State or Territory.
"(b) The terms `property', `money', or `valuable considerations' used herein shall not be deemed to include wages paid by a bona-fide employer to a bona-fide employee." (Emphasis in original.)


*25 B
Title I of the Hobbs Anti-Racketeering Act of 1946, ch. 537, 60 Stat. 420, provided:
"SEC. 1. As used in this title
"(a) The term `commerce' means (1) commerce between any point in a State, Territory, or the District of Columbia and any point outside thereof, or between points within the same State, Territory, or the District of Columbia but through any place outside thereof, and (2) commerce within the District of Columbia or any Territory, and (3) all other commerce over which the United States has jurisdiction; and the term `Territory' means any Territory or possession of the United States.
"(b) The term `robbery' means the unlawful taking or obtaining of personal property, from the person or in the presence of another, against his will, by means of actual or threatened force, or violence, or fear of injury, immediate or future, to his person or property, or property in his custody or possession, or the person or property of a relative or member of his family or anyone in his company at the time of the taking or obtaining.
"(c) The term `extortion' means the obtaining of property from another, with his consent, induced by wrongful use of actual or threatened force, violence, or fear, or under color of official right.
"SEC. 2. Whoever in any way or degree obstructs, delays, or affects commerce, or the movement of any article or commodity in commerce, by robbery or extortion, shall be guilty of a felony.
"SEC. 3. Whoever conspires with another or with others, or acts in concert with another or with others to do anything in violation of section 2 shall be guilty of a felony.
"SEC. 4. Whoever attempts or participates in an attempt to do anything in violation of section 2 shall be guilty of a felony.

*26 "SEC. 5. Whoever commits or threatens physical violence to any person or property in furtherance of a plan or purpose to do anything in violation of section 2 shall be guilty of a felony.
"SEC. 6. Whoever violates any section of this title shall, upon conviction thereof, be punished by imprisonment for not more than twenty years or by a fine of not more than $10,000, or both."

C
The Hobbs Act, 18 U. S. C. § 1951, as amended in 1948, provides:
"(a) Whoever in any way or degree obstructs, delays, or affects commerce or the movement of any article or commodity in commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens physical violence to any person or property in furtherance of a plan or purpose to do anything in violation of this section shall be fined under this title or imprisoned not more than twenty years, or both.
"(b) As used in this section
"(1) The term `robbery' means the unlawful taking or obtaining of personal property from the person or in the presence of another, against his will, by means of actual or threatened force, or violence, or fear of injury, immediate or future, to his person or property, or property in his custody or possession, or the person or property of a relative or member of his family or of anyone in his company at the time of the taking or obtaining.
"(2) The term `extortion' means the obtaining of property from another, with his consent, induced by wrongful use of actual or threatened force, violence, or fear, or under color of official right.
"(3) The term `commerce' means commerce within the District of Columbia, or any Territory or Possession of the United States; all commerce between any point in *27 a State, Territory, Possession, or the District of Columbia and any point outside thereof; all commerce between points within the same State through any place outside such State; and all other commerce over which the United States has jurisdiction.
"(c) This section shall not be construed to repeal, modify or affect section 17 of Title 15, sections 52, 101-115, 151-166 of Title 29 or sections 151-188 of Title 45."
NOTES
[*]  Together with No. 04-1352, Operation Rescue v. National Organization for Women, Inc., et al., also on certiorari to the same court.
[]  Briefs of amici curiae urging reversal in both cases were filed for the State of Alabama et al. by Troy King, Attorney General of Alabama, and Kevin C. Newsom, Solicitor General, and by the Attorneys General for their respective States as follows: John W. Suthers of Colorado, M. Jane Brady of Delaware, Phill Kline of Kansas, Michael A. Cox of Michigan, Jim Petro of Ohio, Lawrence E. Long of South Dakota, Greg Abbott of Texas, and Mark L. Shurtleff of Utah; for the American Federation of Labor and Congress of Industrial Organizations by Jonathan P. Hiatt, James B. Coppess, and Laurence Gold; for Americans United for Life by Clarke D. Forsythe, Denise M. Burke, and G. Robert Blakey; for Concerned Women for America by Theresa Schrempp and Mark L. Lorbiecki; for Consistent Life et al. by Edward McGlynn Gaffney, Jr., Joseph Mathias Cosgrove, and Jeffrey S. Kerr; and for the Life Legal Defense Foundation by Catherine W. Short and Andrew W. Zepeda.

Briefs of amici curiae urging affirmance in both cases were filed for the Feminist Majority Foundation et al. by Steven G. Gey; for NARAL Pro-Choice America et al. by Maria T. Vullo; for the Religious Coalition for Reproductive Choice et al. by Deanne M. Ottaviano and David J. Pfeffer; and for Abner J. Mikva et al. by Molly S. Boast.
Briefs of amici curiae in both cases were filed for the Lawyers' Committee for Civil Rights Under Law et al. by Joseph R. Bankoff, Michael L. Foreman, Sarah C. Crawford, and Dennis Courtland Hayes; for the Legal Defense for Unborn Children by Alan Edward Ernest; for Emily Lyons by Pamela L. Sumners; and for 47 Members of the United States Congress by Jon B. Eisenberg.
M. Reed Hopper filed a brief for the Pacific Legal Foundation as amicus curiae in No. 04-1244.